Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
1)	Examiner would like to make clear on the record that this is a corrected notice of allowance, wherein the sole corrections are amendments to and the addition of further Examiner’s Amendments. All Examiner’s amendments from the previously filed Notice of Allowance, dated 06/09/2022, are to replaced with the following. All other sections of the previously filed Notice of Allowance, dated 06/09/2022, stand as previously written.
EXAMINER’S AMENDMENT
2)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arash Hamidi (Reg. No. 74010) on 08/11/2022.
The application has been amended as follows: 
Claim 1, line 15, “the wall” is amended to “the closed wall”
Claim 3, line 2, “the second end” is amended to “the closed second end”
Claim 4, line 2, “the second end” is amended to “the closed second end”
Claim 9, line 2, “second end” is amended to “closed second end”
Claim 11, line 2, “a second end” is amended to “a closed second end”
Claim 11, line 8, "a wall extending perpendicularly to the central longitudinal axis of the body" is amended to "a closed wall, wherein the closed wall extends perpendicularly to the central longitudinal axis and is longitudinally offset from the closed second end of the body"
Claim 11, line 14, “the second end” is amended to “the closed second end”
Claim 11, line 14, “the wall” is amended to “the closed wall”
Claim 11, line 15, “the second end” is amended to “the closed second end”
Claim 11, line 17, “the wall, and the wall” is amended to “the closed wall, and the closed wall”
Claim 14, line 2, “the second end” is amended to “the closed second end”
Claim 15, line 2, “the second end” is amended to “the closed second end”
Claim 15, line 4, “the second end” is amended to “the closed second end”
Claim 15, line 5, “wall” is amended to “closed wall”
Claim 21, line 2, “a second end” is amended to “a closed second end”
Claim 21, line 12, "a wall extending perpendicularly to the central longitudinal axis" is amended to "a closed wall, wherein the closed wall extends perpendicularly to the central longitudinal axis and is longitudinally offset from the closed second end of the body"
Claim 21, line 13, “the second end” is amended to “the closed second end”
Claim 21, line 14, “the wall” is amended to “the closed wall”
Claim 23, line 1, “the second end” is amended to “the closed second end”
Claim 23, line 2, “the wall, wherein the wall” is amended to “the closed wall, wherein the closed wall”
Claim 24, line 1, “the second end” is amended to “the closed second end”
Claim 24, line 2, “the wall” is amended to “the closed wall”
Claim 24, line 3, “the wall” is amended to “the closed wall”
Claim 24, line 4, “the second end” is amended to “the closed second end”
Conclusion
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783